Citation Nr: 1752502	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO. 11-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, including as secondary to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, including as secondary to diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, including as secondary to diabetes mellitus.

4. Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

5. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to August 1968. He served in the Vietnam War, and was awarded multiple medals and commendations. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to TDIU; and, from a December 2010 rating decision by the RO in Sioux Falls, South Dakota, which denied service connection for the following: diabetes mellitus; peripheral neuropathy, bilateral upper extremities; peripheral neuropathy, bilateral lower extremities; and, hypertension.

The Veteran appealed both of the rating decisions, filing a Notice of Disagreement (NOD) in March 2010 (for TDIU) and in December 2010 (for the other issues on appeal). Jurisdiction over the appeal was subsequently transferred back to the RO in Houston, Texas. In February 2015, the Veteran filed a substantive appeal, and did not request a hearing. 

The issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities are addressed in the decision below.

The issues of entitlement to service connection for hypertension and TDIU are REMANDED to the agency of original jurisdiction (AOJ) for the development noted below. VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of diabetes mellitus, type 2.

2. The Veteran does not have a current diagnosis of peripheral neuropathy, bilateral upper extremities.

3. The Veteran does not have a current diagnosis of peripheral neuropathy, bilateral lower extremities.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for diabetes mellitus, type 2, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2017).

2. The criteria for establishing service connection for peripheral neuropathy, bilateral upper extremities, including as secondary to diabetes mellitus, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3. The criteria for establishing service connection for peripheral neuropathy, bilateral lower extremities, including as secondary to diabetes mellitus, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in August 2009 and June 2010, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notice provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, as well as post-service treatment from both private and VA treatment providers. Also of record are VA examinations conducted in August 2010. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

 II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran contends that as a result of exposure to an herbicide, Agent Orange, during his active duty service in Vietnam, he currently has diabetes mellitus, type 2. In addition, he asserts that as secondary to herbicide exposure or to his diabetes mellitus, type 2, he has peripheral neuropathy of his upper and lower extremities. Each of his claims is discussed individually below.

Diabetes Mellitus, Type 2

The Veteran seeks service connection for diabetes mellitus, type 2, which he believes was caused by herbicide exposure when he served in Vietnam. (A review of the Veteran's DD 214 indicates that he served in Vietnam and earned the Vietnam Service Medal, among other awards and decorations.) Diabetes mellitus, type 2, is among the diseases subject to presumptive service connection based on exposure to herbicides under current law (38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e)). However, the evidence of record does not reflect the Veteran has a current diagnosis of diabetes mellitus, type 2.

Service treatment records are silent as to any complaint or diagnosis of diabetes mellitus, type 2.

A VA examination was conducted in August 2010. The examination report reflects an in-person examination of the Veteran was conducted, and that the physician also relied on the results of a neurological examination, EKG, comprehensive metabolic panel, urinalysis, extremity study, and the history provided by the Veteran. The examiner opined that the Veteran did not have a diagnosis of diabetes mellitus, type 2, finding that there was no pathology to render such a diagnosis.  

Medical records associated with the claims file include medical records from the VA Frank Tejeda Outpatient Clinic. In examining these records, the Board finds that there is no medical evidence establishing the Veteran has a current diagnosis of diabetes mellitus, type 2. A February 2003 record reflects the Veteran was concerned about diabetes because his brother was recently diagnosed as having diabetes mellitus. An examination was scheduled for possible exposure to toxic chemicals. At that examination, the Veteran answered a few questions about Agent Orange in which he indicated he was "definitely not" involved in handling or spraying Agent Orange, but that he believes he may have eaten food or drink that could have been contaminated. The Veteran left before the exam could be completed. Follow up was not indicated. Diabetes was not diagnosed at that time and is not referenced in any other records.

Other medical records associated with the claims file include medical records from the San Antonio VAMC. A September 2010 "Problem List" lists all of the Veteran's disabilities for which he is provided care. Diabetes mellitus is not on this fairly comprehensive list.
   
The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes he has diabetes mellitus, type 2, caused by exposure to Agent Orange. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (diabetes), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms, diabetes mellitus is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose diabetes, and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

In the absence of any competent and credible evidence of current diabetes mellitus, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of current diabetes mellitus, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board finds that upon review and consideration of the record, including the Veteran's service treatment, VA, and private treatment records; the Veteran's lay statements; and the August 2010 VA examination, the Veteran does not have a current diagnosis of diabetes mellitus, type 2. Since service connection, whether direct or presumptive, requires medical evidence of a current disability, service connection must be denied.

Peripheral Neuropathy, Bilateral Upper Extremities

The Veteran seeks service connection for peripheral neuropathy, bilateral upper extremities, including as secondary to diabetes mellitus or to herbicide exposure. As discussed in detail above, the evidence of record reflects the Veteran does not have a current diagnosis for diabetes mellitus, type 2. As such, the Veteran cannot be service connected for peripheral neuropathy, bilateral upper extremities, as secondary to diabetes mellitus, type 2. However, a review of whether the Veteran can establish service connection on a direct basis follows.

Service treatment records are silent for any complaint or diagnosis of peripheral neuropathy, bilateral upper extremities. 

VA treatment records are similarly silent for any complaint or diagnosis of peripheral neuropathy, bilateral upper extremities.

A VA examination was conducted in August 2010. The examination report reflects an in-person examination of the Veteran was conducted, and that the physician also relied on the results of a neurological examination, EKG, comprehensive metabolic panel, urinalysis, extremity study, and the history provided by the Veteran. The examiner opined that the Veteran did not have a diagnosis of peripheral neuropathy, bilateral upper extremities, as there is no pathology to render such a diagnosis.

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes he has peripheral neuropathy, bilateral upper extremities, secondary to herbicide exposure. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (peripheral neuropathy), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms of peripheral neuropathy in his upper extremities, it is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose peripheral neuropathy and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

In the absence of any competent and credible evidence of current peripheral neuropathy of the upper extremities, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of current peripheral neuropathy of the upper extremities, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board finds that upon review and consideration of the Veteran's service treatment, VA, and private treatment records; the Veteran's lay statements; and the August 2010 VA examination, the Veteran does not have a current diagnosis of peripheral neuropathy, bilateral upper extremities. Since service connection, whether direct or as secondary to another disability, requires medical evidence of a current disability, service connection must be denied.

Peripheral Neuropathy, Bilateral Lower Extremities

The Veteran seeks service connection for peripheral neuropathy, bilateral lower extremities, including as secondary to diabetes mellitus or to herbicide exposure. As discussed in detail above, the evidence of record reflects the Veteran does not have a current diagnosis for diabetes mellitus, type 2. As such, the Veteran cannot be service connected for peripheral neuropathy, bilateral lower extremities, as secondary to diabetes mellitus, type 2. However, a review of whether the Veteran can establish service connection on a direct basis follows.

Service treatment records are silent for any complaint or diagnosis of peripheral neuropathy, bilateral lower extremities. 

VA treatment records are silent for any complaint or diagnosis of peripheral neuropathy, bilateral lower extremities.

A VA examination was conducted in August 2010. The examination report reflects an in-person examination of the Veteran was conducted, and that the physician also relied on the results of a neurological examination, EKG, comprehensive metabolic panel, urinalysis, extremity study, and the history provided by the Veteran. The Examiner opined that the Veteran did not have a diagnosis of peripheral neuropathy, bilateral lower extremities, as there is no pathology to render such a diagnosis.

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes he has peripheral neuropathy, bilateral lower extremities, secondary to herbicide exposure. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (peripheral neuropathy), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms of peripheral neuropathy in his lower extremities, is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose peripheral neuropathy, bilateral lower extremities, and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

In the absence of any competent and credible evidence of current peripheral neuropathy of the lower extremities, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of current peripheral neuropathy of the lower extremities, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board finds that upon review and consideration of the Veteran's service treatment, VA, and private treatment records; the Veteran's lay statements; and the August 2010 VA examination, the Veteran does not have a current diagnosis of peripheral neuropathy, bilateral lower extremities. Since service connection, whether direct or as secondary to another disability, requires medical evidence of a current disability, service connection must be denied.


ORDER

Service connection for diabetes mellitus, type 2, including as secondary to herbicide exposure, is denied.

Service connection for peripheral neuropathy, bilateral upper extremities, including as secondary to herbicide exposure or to diabetes mellitus, is denied.

Service connection for peripheral neuropathy, bilateral lower extremities, including as secondary to herbicide exposure or to diabetes mellitus, is denied.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered on the Veteran's claims for entitlement to service connection for hypertension and TDIU. 

Specifically, with regards to the claim for service connection for hypertension, the Veteran must be afforded a VA examination to determine whether his hypertension is related to his active service. Although the Veteran seeks service connection for hypertension as secondary to diabetes mellitus, type 2, the Veteran does not have a current diagnosis of diabetes mellitus, type 2, but may still be entitled to service connection for hypertension on a direct basis. Here, although the August 2010 VA examiner diagnosed the Veteran with hypertension, he did not provide an etiological opinion as to whether the disability is linked to the Veteran's service, to include his conceded herbicide exposure. As such, the examination is not adequate for adjudication purposes. Thus, on remand the Veteran should be afforded VA examination to determine the nature and etiology of his hypertension. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with the pending claim for service connection for hypertension. As any allowance of the hypertension claim remanded herein could affect the outcome of the TDIU claim, the appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension. The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. 

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the hypertension began in or is otherwise etiologically linked to service, to include his conceded in-service exposure to herbicide.

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. Then, readjudicate the claims, to include entitlement to TDIU. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


